PER CURIAM.
This is a bankruptcy case in which the trustee successfully resisted a claim for priority asserted by the holder of certain alcohol warehouse receipts.
The appeal is dismissed for failure of the appellant to comply with Rule 28 of the Federal Rules of Appellate Procedure which requires the appellant to include in his brief a statement of the case and a statement of facts relevant to the issues presented for review, and for failure to comply with Rule 30 which requires that appellant prepare and file an appendix to his brief.
We add, however, that consideration of the parties’ briefs and our examination of the record convince us that the appeal is lacking in substance and that the judgment of the District Court is correct.
Appeal dismissed.